 

 

Exhibit 10.2

 

Execution copy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEED OF ASSIGNMENT OF RECEIVABLES

 

 

 

among

 

 

 

ING Support Holding B.V.

as the Assignor

 

and

 

ING Life Insurance and Annuity Company

as the Assignee

 

and

 

Staat der Nederlanden

as the State

 

and

Stichting Derdengelden ING Support Holding

as the Collection Foundation

 

 

31 March 2009

__________________

 

[img2.gif]


 

Strawinskylaan 1999

1077 XV Amsterdam

___________________

 

 





53084326 M 1996111 / 7



 

 

--------------------------------------------------------------------------------

2

Deed of Assignment

Execution copy

 

 

 

 



TABLE OF CONTENTS

 

1. DEFINITIONS AND INTERPRETATIONS

4

2. ASSIGNMENT OF RECEIVABLES

5

3. PAYMENT OF THE CONSIDERATION FOR THE PARTICIPATION

6

4. REPRESENTATION AND WARRANTIES RELATING TO THE RECEIVABLES

6

5. COVENANTS

7

6. AUTHORITY TO COLLECT

8

7. MISCELLANEOUS

8

8. GOVERNING LAW AND JURISDICTION

9

 

 



53084326 M 1996111 / 7



 

 

--------------------------------------------------------------------------------

3

Deed of Assignment

Execution copy

 

 

 

 

THIS DEED is dated 31 March 2009 and made by and among:

 

1.

ING Support Holding B.V., a company organised under the laws of the Netherlands,
whose corporate seat is at Amsterdam (the "Assignor");

 

2.

ING Life Insurance and Annuity Company, an insurance company domiciled in the
State of Connecticut (the "Assignee");

 

3.

Staat der Nederlanden (the "State"); and

 

4.

Stichting Derdengelden ING Support Holding, a foundation organised under the
laws of the Netherlands and established in Amsterdam (the "Collection
Foundation");

 

WHEREAS

 

A.

The Parties to this Deed have entered into a transaction pursuant to which (i)
the Assignee sells, grants and conveys the Assignor the Participation and (ii)
the State grants the Assignor a facility pursuant to which it will make certain
payments from time to time to the Assignor;

 

B.

As consideration for the Participation the Assignor wishes to assign and the
Assignee wishes to accept the assignment of the Receivables on the terms and
subject to the conditions as set out in this Deed;

 

C.

The rights against the State under the Facility Agreement may not be assigned or
transferred without the prior written consent of the State. The State has
consented to the assignment of ING Support Holding's rights against the State
under the Facility Agreement to the Assignee as provided for in this Deed,
provided that the Assignee as a condition to this assignment becoming effective
explicitly acknowledges and agrees that (a) these rights shall exclusively be
governed by and construed in accordance with Dutch law, (b) the Courts of the
Netherlands shall have exclusive jurisdiction in respect of matters relating to
these rights and the assignment thereof pursuant to this Deed of Assignment and
(c), consequently, such rights are subject to Dutch law limitations and defences
including but not limited to any and all statutory and/or contractual suspension
of payment rights and set-off rights that the State has or may in the future
obtain towards the Assignee under the Facility Agreement except only if and to
the extent explicitly contractually restricted in the Facility Agreement. The
provisions of clauses 13 and 14 of the Facility Agreement apply to such rights.

 



53084326 M 1996111 / 7



 

 

--------------------------------------------------------------------------------

4

Deed of Assignment

Execution copy

 

 

 

 

HAVE AGREED AS FOLLOWS

 

 

1.

DEFINITIONS AND INTERPRETATIONS

 

1.1

Definitions Participation Agreement

Unless the context otherwise requires or unless otherwise defined in this Deed,
words and expressions defined in the Participation Agreement have the same
meanings when used in this Deed (including its recitals).

 

1.2

Definitions

 

In this Deed:

 

"Article"

means an article of this Deed.

 

"Deed"

means this deed of assignment of Receivables.

 

"Facility Agreement"

means the illiquid asset back-up facility agreement between, among others, the
Assignor and the State dated 31 March 2009 in relation to the Assignee.

 

"NCC"

means the Netherlands Civil Code.

 

"Participation Agreement"

 

means the participation agreement between, amongst others, the Assignor and the
Assignee dated 31 March 2009.

 

"Party"

means a party to this Deed.

 

"Receivables"

means any and all rights (whether jointly or individually) of the Assignor to
receive payments (including the Guaranteed Value, the Management Fee and the
Funding Fee (all as defined in the Facility Agreement) and payment of any other
amounts) vis-à-vis the State under the Facility Agreement.

 

"Transaction Documents"

means this Deed, the Distribution Agreement, the Facility Agreement, the
Participation Agreement, the Deed of Disclosed Pledge and the US Security
Agreement.

 

 



53084326 M 1996111 / 7



 

 

--------------------------------------------------------------------------------

5

Deed of Assignment

Execution copy

 

 

 

 

1.3

Interpretation

 

a.

Words denoting the singular include the plural and vice versa. Words denoting
one gender include the other gender.

 

 

b.

The words "include", "included" or "including" are used to indicate that the
matters listed are not a complete enumeration of all matters covered.

 

 

c.

No provision of this Deed is to be interpreted adversely against a Party solely
because that Party was responsible for drafting that particular provision.

 

 

d.

English language words used in this Deed intend to describe Netherlands legal
concepts only and the consequences of the use of those words in English law or
any other foreign law are to be disregarded.

 

 

e.

The headings in this Deed are for construction purposes as well as for
reference.

 

 

f.

References in this Deed to any Transaction Document will be deemed to include
references to those agreements as they may be varied, amended, modified, novated
or restated from time to time (including by way of increase of the facilities
made available under them or accession or retirement of the parties to these
agreements).

 

1.4

Collection Foundation

The Collection Foundation has agreed to become a party to this Deed only for the
purpose of taking the benefit of Article 6.1 of this Deed expressed to be for
its benefit and for the better preservation and enforcement of its rights under
the Distribution Agreement and, save as aforesaid, the Collection Foundation
shall assume no obligations or liabilities whatsoever to any other Party to this
Deed by virtue of the provisions hereof.

 

 

2.

ASSIGNMENT OF RECEIVABLES

 

2.1

In consideration of the Participation, the Assignor hereby agrees to assign and
hereby assigns or, as the case may be, assigns in advance ("bij voorbaat") to
the Assignee and the Assignee hereby agrees to accept and accepts or, as the
case may be, accepts in advance ("bij voorbaat") from the Assignor the
assignment of the Receivables in accordance with section 3:94 NCC.

 



53084326 M 1996111 / 7



 

 

--------------------------------------------------------------------------------

6

Deed of Assignment

Execution copy

 

 

 

 



 

2.2

To the extent possible under applicable law, the Receivables are assigned to the
Assignee with all rights relating thereto, including, without limitation, all
accessory rights ("afhankelijke rechten") and all ancillary rights
("nevenrechten"), such as mortgage rights ("rechten van hypotheek"), rights of
pledge ("pandrechten") and surety ships ("borgtochten").

 

2.3

The assignment of the Receivables shall be effected by notification to the
State. By signing this Deed the State agrees to such assignment subject to and
in accordance with this Deed and each of the Assignor and the State confirms
that notification of this Deed and assignment of the Receivables and the
reassignment pursuant to Article 5.2 has been made in accordance with section
3:94(1) NCC. To the extent required to execute and deliver a valid assignment of
the Receivables, the assignment thereof will be established each time (any part
of) the Receivables come into existence.

 

2.4

The Assignee hereby explicitly acknowledges and agrees that (a) the Receivables
shall exclusively be governed by and construed in accordance with Dutch law, (b)
the Courts of the Netherlands shall have exclusive jurisdiction in respect of
matters relating to the Receivables and the assignment thereof pursuant to this
Deed and (c), consequently, the Receivables are subject to Dutch law limitations
and defences including but not limited to any and all statutory and/or
contractual suspension of payment rights and set-off rights that the State has
or may in the future obtain towards the Assignee under the Facility Agreement
except only if and to the extent explicitly contractually restricted in the
Facility Agreement. The provisions of clauses 13 and 14 of the Facility
Agreement apply to such rights.

 

 

3.

PAYMENT OF THE CONSIDERATION FOR THE PARTICIPATION

The Receivables will pursuant to this Deed be assigned as payment of the
consideration for the Participation. The Assignor and the Assignee hereby
confirm that the consideration for the Participation may be fulfilled by the
assignment of the Receivables.

 

 

4.

REPRESENTATIONS AND WARRANTIES RELATING TO THE RECEIVABLES

The Assignor represents and warrants to the Assignee with respect to the
Receivables that at the date hereof:

 



53084326 M 1996111 / 7



 

 

--------------------------------------------------------------------------------

7

Deed of Assignment

Execution copy

 

 

 

 

 

a.

each of the Receivables is, or as the case may be, will be duly and validly
existing;

 

b.

the Assignor has, or as the case may be, will have full right and title
("titel") to the Receivables and no restrictions on the assignment of the
Receivables are in effect and the Receivables are capable of being assigned;

 

c.

the Assignor has, or as the case may be, will have the power ("is
beschikkingsbevoegd") to assign the Receivables;

 

d.

the Receivables are free and clear of any encumbrances, limited property rights
("beperkte rechten") and attachments ("beslagen") and no option rights to
acquire the Receivables have been granted by the Assignor in favour of any third
party with regard to the Receivables and no offer has been made or agreement
entered into to create encumbrances over the Receivables, except as provided for
in the Transaction Documents;

 

e.

each Receivable constitutes or as the case may be, will constitute, legal,
valid, binding and enforceable obligations of the State; and

 

f.

the Assignor has not been notified and is not aware of anything affecting the
Assignor's title to the Receivables.

 

5.

COVENANTS

 

5.1

The Assignor undertakes with the Assignee that, with effect from the date
hereof, it shall:

 

 

a.

not take action in respect of the Receivables or the Facility Agreement, other
than provided for in the Transaction Documents, which could adversely affect the
rights of the Assignee with respect to the Receivables;

 

b.

duly and timely comply with its obligations under the Facility Agreement;

 



53084326 M 1996111 / 7



 

 

--------------------------------------------------------------------------------

8

Deed of Assignment

Execution copy

 

 

 

 

 

c.

promptly notify the Assignee of any breach of any of the representations and
warranties contained in Articles 5 and 6 hereof;

 

d.

upon the reasonable request by the Assignee provide the Assignee all documents
and information received by the Assignor under the Facility Agreement to the
extent directly relating to the Receivables;

5.2

To the extent the Assignor indemnifies the Assignee pursuant to Article 7.3 of
the Participation Agreement, the Assignee hereby agrees to reassign and
reassigns in advance to the Assignor such (part of the) Receivable for which it
was indemnified, and the Assignor hereby agrees to accept and accepts the
reassignment of such Receivables in advance. Article 2.4 applies, mutatis
mutandis, to this reassignment.

 

 

6.

AUTHORITY TO COLLECT

 

6.1

The Parties hereto agree that subject as provided in the Distribution Agreement,
instead of the Assignee, only the Collection Foundation shall be entitled to
receive the Receivables and the Assignee hereby authorises and irrevocably
instructs the Collection Foundation on its behalf to receive any amount due and
payable under the Receivables. The power to receive may be withdrawn by the
Assignee only in case of a failure by the Collection Foundation to comply with
its material obligations under the Distribution Agreement or the Collection
Foundation is declared bankrupt or is subjected to (preliminary) suspension of
payments.

 

 

7.

MISCELLANEOUS

 

7.1

No Rescission

To the extent permitted by law, the Assignor hereby waives its rights under
section 6:228 and section 6:265 NCC to rescind, or demand in legal proceedings
the rescission of this Deed and the Assignee hereby accepts this waiver.

 

7.2

Transfer of rights and obligations

None of the Parties may assign or transfer any of its rights and obligations
hereunder without the prior written consent of the other Parties.

 



53084326 M 1996111 / 7



 

 

--------------------------------------------------------------------------------

9

Deed of Assignment

Execution copy

 

 

 

 

7.3

Notice

Any notice or other communication under or in connection with this Deed must be
made, in respect of the Assignor and the State, in accordance with the Facility
Agreement and, in respect to the Assignee, in accordance with the Participation
Agreement.

 

7.4

Partial Invalidity

In the event that a provision (either in whole or in part) of this Deed is
invalid, illegal, non binding, or unenforceable under the law of any
jurisdiction, the remainder of this Deed continues to be effective to the extent
that, in view of the Deed's substance and purpose, the remainder is not
inextricably related to and therefore inseverable from the invalid, illegal, non
binding or unenforceable provision. The Parties will make every effort to reach
agreement on a new article which differs as little as possible from the invalid,
illegal, non binding or unenforceable provision, taking into account the
substance and purpose of this Deed.

 

7.5

Amendment

This Deed may only be amended by a written agreement between all Parties hereto.

 

7.6

No implied waiver and no rechtsverwerking

 

 

a.

Any waiver under this Deed must be given by notice, either orally or in writing,
to that effect.

 

 

b.

Where a Party does not exercise any right under this Deed (which includes the
granting by a Party to any of the other Parties of an extension of time in which
to perform its obligations under any of these provisions), this is not deemed to
constitute a forfeiture of that Party's right under this Deed
("rechtsverwerking").

 

 

8.

GOVERNING LAW AND JURISDICTION

 

8.1

Governing Law

 

a.

This Deed is to be governed by and construed in accordance with the laws of the
Netherlands.

 

 

b.

If a Party is represented by an attorney in connection with the signing and/or
execution of this Deed or any other deed, agreement or document referred to in
this Deed or made pursuant to this Deed and the relevant power of attorney is
governed by the laws of

 



53084326 M 1996111 / 7



 

 

--------------------------------------------------------------------------------

10

Deed of Assignment

Execution copy

 

 

 

 

8.2

Jurisdiction

 

a.

The courts of Amsterdam, the Netherlands have exclusive jurisdiction to settle
any dispute including a dispute relating to any non-contractual obligation
arising out of or in connection with this Deed. The Parties agree not to
initiate any legal proceedings outside the Netherlands against the State arising
out of or in connection with this Deed. The Parties agree that they shall not
involve the State in any legal proceedings outside the Netherlands arising out
of or in connection with this Deed, provided that (a) if legal proceedings are
initiated outside of the Netherlands by the State itself against any Party such
Party shall be entitled to act in respect of such proceedings, and (b) if any
Party and the State are involved in legal proceedings outside of the Netherlands
initiated by a third party (other than the Assignee), such Party shall be
entitled to act in respect of such legal proceedings, but in each case without
the right to expand such proceedings beyond the actual subject matter thereof,
it being understood that the exclusive jurisdiction of the courts of Amsterdam
the Netherlands shall be preserved to the maximum extent possible.

 

 

b.

The courts of Amsterdam, the Netherlands are the most appropriate and convenient
courts to settle any such dispute in connection with this Deed. The Assignee
agrees not to argue to the contrary and waives objection to those courts on the
grounds of inconvenient forum or otherwise in relation to proceedings in
connection with this Deed. If proceedings are initiated by a Party in conformity
with this Article 8.2, the State hereby waives any immunity from jurisdiction it
may enjoy. In addition, if the State takes proceedings before a court outside
the Netherlands, the Assignor and the Assignee shall preserve the right to bring
proceedings over the same subject matter or body of facts, before the courts of
Amsterdam.

 

 



53084326 M 1996111 / 7



 

 

--------------------------------------------------------------------------------

11

Deed of Assignment

Execution copy

 

 

 

 



 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Deed as of the day and
year first above written.

 

 

SIGNATURES

 

ING Support Holding B.V

 

 

/s/

H. van der Noordaa

by:

H. van der Noordaa

title:

managing director

 

 

ING Life Insurance and Annuity Company

 

 

/s/

David S. Pendergrass

by:

David S. Pendergrass

title:

Senior Vice President & Treasurer

 

 

Staat der Nederlanden

 

 

/s/

W. J. Bos

by:

W. J. Bos

title:

Minister of Finance

 

 

Stichting Derdengelden ING Support Holding

 

 

/s/

R. Posthumus

 

/s/

L. F. van der Sman

by:

ATC Management B.V.

 

by:

ATC Management B.V.

title:

managing director

 

title:

managing director

by:

R. Psthumus

 

by:

L. F. van der Sman

title:

Managing Director

 

title:

Proxy Holder

 

 



53084326 M 1996111 / 7



 

 

 